Citation Nr: 1757383	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a mood disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's appeal originally included the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine, status-post compression fracture.  However, the Veteran did not submit a substantive appeal for that issue following the issuance of the April 2012 statement of the case (SOC).  In fact, in the May 2012 Form 9, the Veteran indicated that he had read the SOC and that he was only appealing the issues listed above.  According, the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine no longer remains in appellate status, and no further consideration is necessary.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record. The record was also held open for 60 days following the Board hearing to allow for the submission of additional evidence.  Thereafter, the Veteran and his representative submitted additional evidence in support of his claims.  

In November 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial evaluation in excess of 30 percent for a mood disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has had mild left lower extremity radiculopathy symptoms associated with his service-connected lumbar spine disability.

2.  Throughout the appeal, the Veteran has had mild left lower extremity radiculopathy symptoms associated with his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

The Veteran's left and right lower extremity radiculopathy are currently assigned separate 10 percent evaluations, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis. 38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull. 38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to higher initial evaluations for his left and right lower extremity radiculopathy.

The evidence of record does not demonstrate manifestations consistent with moderate, moderately severe, severe, or complete paralysis radiculopathy of either lower extremity.  Rather, the evidence of record documents that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, and no foot drop of either lower extremity. 

Specifically, during an August 2015 VA back examination, the Veteran stated that he had constant pain down his right leg and intermittent, daily pain down his left leg.  A physical examination revealed normal muscle strength and tone in the bilateral lower extremities, and a sensory examination was normal to pinprick and light touch in the bilateral lower extremities.  Deep tendon reflexes were also normal and equal in the bilateral lower extremities.  Straight leg raise testing was negative in the left leg and positive in the right leg.  The examiner noted that the Veteran had moderate constant pain, severe intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  He had no constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity.  The examiner indicated that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved in both lower extremities.  The examiner diagnosed the Veteran with mild radiculopathy of the right and left lower extremities. 

During a January 2016 VA peripheral nerves examination, the Veteran reported that he had tingling and constant pain in his bilateral lower extremities from his feet up to his knees for the past 10 to 12 years.  However, the examiner noted that the Veteran did not have any symptoms attributable to any peripheral nerve conditions.  A physical examination revealed normal coordination, muscle strength, and tone in the bilateral lower extremities.  A sensory examination was normal to pinprick and light touch in the bilateral lower extremities.  Deep tendon reflexes were also normal and equal in the bilateral lower extremities.  The examiner did note that the peripheral nerve examination was limited because the Veteran refused to remove his socks and shoes; however, he noted that all sensory modalities tested at and above the ankles were normal.  The examiner also indicated that the Veteran's sciatic nerve was normal in both lower extremities.  The examiner stated that the Veteran's subjective complaints appeared to be out of proportion with the objective examination findings.  He also indicated that the Veteran reported that his feet and leg examinations had always been normal.  The examiner stated that the Veteran had a normal peripheral nerves examination of both lower extremities and that there was no current evidence of radiculopathy or peripheral neuropathy of either lower extremity.  

Based on the foregoing, the evidence shows that the Veteran has no more than mild incomplete paralysis.   Therefore, the Board finds that the preponderance of the evidence is against a finding that a higher initial evaluation is warranted for either lower extremity.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

In accordance with the November 2015 remand, the Veteran was afforded a VA mental disorders examination in January 2016.  However, private medical records dated in June 2016 indicate that the Veteran was voluntarily admitted for psychiatric treatment after he reported suicidal and homicidal ideation and increased depression.  VA has a duty to provide a VA examination if evidence indicates there has been a material change in a disability or that the current rating may be incorrect. 38 C.F.R. § 3.327.  VA's General Counsel has also indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected mood disorder.

In addition, the Veteran's TDIU claim is inextricably intertwined with his claim for an increased rating for a mood disorder, as the increased rating claim could affect the outcome of the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected mood disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also report all signs and symptoms necessary for rating the Veteran's service-connected psychiatric disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


